Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. (US 2021/0103626 A1), the cited portions of which are supported by provisional application No. 62/909,720, in view of Galuten (US 2018/0239832 A1) and in view of Bradley et al. (US 2019/0082224 A1) in further view of Otero (US 2019/0163327).

Regarding claim 1, Jolly discloses a system for determining at least one of a factual truth measure and a bias of media content comprising:
(a) a factual bias database accessible by a computing device that includes a media set of media sources (See Fig 11 [0205-0206], [0200] one or more new sources, corpus of news sources) and wherein there are a plurality of different ratings, wherein there are a plurality of different media sources associated with each of said different ratings (rating a bias of particular news sources, see Jolly Figs 2A-Fig 4 and [0094]);
(b) said computing device including a display associated therewith (See [0033-0034] display a newsfeed on user device);
 (d) said computing device determining a source of each of said plurality of media contents (See [0089-0090] and Figs 2a, 2b, and 2c each of the news source items coming from an identifies source);
 (f) said computing device rendering a plurality of indicators, each of which is associated with a corresponding one of said plurality of media contents, indicating at least one of a factual truth measure and a bias of respective said media contents (See Fig 2a, 2b, and 2C [0089-0090] displaying bias indicators for corresponding news articles and their respective sources).
Jolly does not explicitly disclose:
and a factual set of factual ratings, where each of said media sources of said media set includes an associated said factual rating of said factual set; the different media sources each associated with said different factual ratings
(e) said computing device determining an associated said factual rating for each of said media contents based upon a respective said source;
Galuten discloses that it was known to set a factual rating for media sources and to assign a factual rating for display based on a respective source (See [0035] indications of false statements, See [0036-0037] media outlet reliability score, see [0041] scoring and providing visual indicators of level of falsity or truth).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Galuten predictably resulting in a factual set of factual ratings, where each of said media sources of said media set includes an associated said factual rating of said factual set, and wherein there are a plurality of different factual ratings, wherein there are a plurality of different media sources associated with each of said different factual ratings; (e) said computing device determining an associated said factual rating for each of said media contents based upon a respective said source by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional information for users to understand the truthfulness of a media item as suggested by Galuten.

	Jolly does not explicitly disclose: (c) said computing device receiving a plurality of media contents which are simultaneously rendered on said display.
Bradley discloses that it was known for a computing device to receive a plurality of media contents which are simultaneously rendered on said display (See Fig 11 and [0125-0126] a webpage may include a plurality of content displaying corresponding associated political bias);
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly further with the known methods of Jolly predictably resulting in Bradley by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing users with a variety of content options for selection simultaneously as suggested by Bradley.
Jolly does not explicitly disclose wherein one of said media sources has a first subset of content that is associated with a first one of said different factual ratings, wherein said one of said media sources has a second subset of content that is associated with a second one of said different factual ratings; wherein a source of one of said plurality of media contents is associated with said first subset of content said associated with said first one of said different factual ratings, wherein a source of another one of said plurality of media contents is associated with said second subset of content said associated with said second one of said different factual ratings; and determining an associated factual rating including said first subset of content and said second subset of content, for each of said media contents based upon a respective said source.
Otero discloses that it was known for a one media source to have a first subset of content that is associated with a first one of said different ratings, wherein said one of said media sources has a second subset of content that is associated with a second one of said different ratings (See Fig 4 and [0059-0060] where Vice TV series and Vice website have different bias ratings. See also Fig 5 where MSNBC and NBC have different ratings, i.e., Comcast entities)
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly in view of Galuten as analyzed above where media sources are assigned factual ratings are provided further with the known methods of Otera where a media source includes subsets of content with different ratings such TV and website content from a single media source predictably resulting in wherein one of said media sources has a first subset of content that is associated with a first one of said different factual ratings, wherein said one of said media sources has a second subset of content that is associated with a second one of said different factual ratings; wherein a source of one of said plurality of media contents is associated with said first subset of content said associated with said first one of said different factual ratings, wherein a source of another one of said plurality of media contents is associated with said second subset of content said associated with said second one of said different factual ratings; and determining an associated factual rating including said first subset of content and said second subset of content, for each of said media contents based upon a respective said source  by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing greater granularity when selecting a media source for content as suggested by Otero.

	

Regarding claim 5, Jolly Galuten Bradley and Otero further discloses the system of claim 1 wherein said plurality of media contents are rendered as a newsfeed (See Jolly [0081] providing users a summary).

Regarding claim 6, Jolly Galuten Bradley and Otero further disclose the system of claim 1 wherein said plurality of media contents are rendered as a website (See Bradley Fig 11 and [0109]).

Regarding claim 9, Jolly Galuten Bradley and Otero further disclose the system of claim 1 wherein said indicator includes (1) left wing, (2) leaning left wing, (3) centrist, (4) leaning right wing, and (5) right wing indicating a respective said factual rating (See Jolly Fig 2A-2C and Fig 4).

Regarding claim 10, Jolly Galuten Bradley and Otero further disclose the system of claim 1 wherein said indicator includes different colors indicating said factual rating (See Galuten [0041], Bradley Fig 11 and [0121]).

Regarding claim 11, Jolly Galuten Bradley and Otero further disclose the system of claim 1 wherein said plurality of media contents are rendered as an electronic program guide or application presenting content or content summary to a user (See Jolly Fig 2A-2C).

Regarding claim 12, Jolly Galuten Bradley and Otero further disclose the system of claim 1 wherein a plurality of said factual bias databases 1s accessible to said computing device (See Fig 2 and Fig 3 [0056-0058]).

Regarding claim 13, Jolly Galuten Bradley and Otero further disclose the system of claim 12 wherein said computing device selects which of said factual bias databases to use based upon a user selection or a default selection (See Galuten [0022]).

Regarding claim 14, Jolly Galuten Bradley and Otero further disclose the system of claim 13 wherein each of said factual bias databases are accessed through the Internet (See Bradley Fig 1 and [0027] [0034] [0041]).


	
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. (US 2021/0103626 A1), the cited portions of which are supported by provisional application No. 62/909,720, in view of Galuten (US 2018/0239832 A1) and in view of Bradley et al. (US 2019/0082224 A1) in view of Otero (US 2019/0163327) and further in view of Littlejohn et al. (US 2015/0019465).

Regarding claim 2 and 3, Jolly, Galuten, Bradley and Otero the system of claim 1 but do not explicitly disclose wherein said factual bias database is included in said computing device or where said factual bias database is accessible through a network external to said computing device.
Littlejohn discloses that it was known for a media receiver to access internal or through a network external databases (See [0078]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly further with the known methods of Littlejohn predictably resulting in wherein said factual bias database is included in said computing device or where said factual bias database is accessible through a network external to said computing device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of arranging the database locally or externally as best suited to the business needs of the system.

	
Claims 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly et al. (US 2021/0103626 A1), the cited portions of which are supported by provisional application No. 62/909,720, in view of Galuten (US 2018/0239832 A1) and in view of Bradley et al. (US 2019/0082224 A1) in view of Otero (US 2019/0163327)and further in view of Xiong et al. (US 2013/0262575 A1).

Regarding claim 4, Jolly Galuten Bradley and Otero further disclose the system of claim 1 but do not explicitly disclose wherein said plurality of media contents are obtained from a network-based media server.
Xiong discloses that it was known for a plurality of media contents to be obtained from a network-based media server (See Fig 1 and [0044] [0066]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Xiong predictably resulting in a plurality of media contents are obtained from a network-based media server by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accessing a variety of content across a network system.

	
Regarding claim 7, Jolly Galuten Bradley and Otero disclose the system of claim 1 wherein said source is based upon a uniform resource identifier.
Xiong discloses that it was known for a source to be based on a uniform resource identifier (See Fig 1 and [0044] [0066]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Xiong predictably resulting in a source is based upon a uniform resource identifier by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accessing a variety of content across a network system.

Regarding claim 8, Jolly Galuten Bradley and Otero disclose the system of claim 1 wherein said source is based upon a uniform resource locator.
Xiong discloses that it was known for a source is based upon a uniform resource locator (See Fig 1 and [0044] [0066]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jolly with the known methods of Xiong predictably resulting in a source is based upon a uniform resource locator server by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of accessing a variety of content across a network system.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425